


117 HRES 186 EH: Calling for the immediate release of Trevor Reed, a United States citizen who was unjustly found guilty and sentenced to nine years in a Russian prison.
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 186
In the House of Representatives, U. S.,

June 29, 2021

RESOLUTION
Calling for the immediate release of Trevor Reed, a United States citizen who was unjustly found guilty and sentenced to nine years in a Russian prison.


Whereas United States citizen Trevor Reed is a resident of Granbury, Texas, and a United States Marine Corps veteran; Whereas Trevor Reed traveled to Moscow to visit his girlfriend in May 2019;
Whereas Moscow’s Police Service detained Trevor Reed in August 2019; Whereas Trevor Reed was accused of grabbing the arm of the police officer driving the vehicle and elbowing another officer while en route to the police station, causing the vehicle to swerve and therefore endangering the lives of the police officers;
Whereas the United States Embassy in Moscow has filed numerous diplomatic notes with the Russian Foreign Ministry regarding Trevor Reed being denied consular access, communications, medical treatment, family visitations, and other violations of the Vienna Convention on Consular Relations; Whereas Trevor Reed was not given food or water until approximately 72 hours after his initial arrest;
Whereas Trevor Reed was not given a medical evaluation of his injuries until 10 days following his arrest; Whereas Trevor Reed’s defense team presented video evidence to the courts that disproves the police officers’ statements of supposed endangerment and wrongdoing;
Whereas Trevor Reed’s defense team was denied access to additional video evidence from inside the police vehicle and police station that had the potential to prove his innocence, the requests for all video recordings are documented, and the existence of the other videos was confirmed by police officials and investigators; Whereas the police officers claimed emotional and physical damages, but did not sustain any visible injury, or claim any time missed from work, and the law considers the police officers victims;
Whereas the Constitutional Supreme Court of the Russian Federation and the Second Court of Cassation of General Jurisdiction concurred that Russian procedural law was violated in the way that Trevor Reed’s bail was revoked; Whereas the United States Embassy in Moscow has filed complaints with the Russian Foreign Ministry regarding denial of communications with Trevor Reed;
Whereas during the trial, the defense counsel presented 59 minutes of traffic camera video from four traffic cameras, and senior Russian Government officials analyzed the video recordings and confirmed that the videos showed the police car— (1)did not change direction or leave its lane; 
(2)did not swerve; and (3)did not stop or slow down;
Whereas witnesses following directly behind the police car in a private vehicle never witnessed any dangerous movement of the police car; Whereas the two police officers changed their testimonies in writing, in their interviews, and at least three times during defense questioning, with final answers to the judge being I don’t remember., causing court attendees and the judge to laugh;
Whereas the Investigative Bureau and Golovinsky District Court Judge Arnout denied Trevor Reed’s requests to investigate how his injuries occurred; Whereas, on July 30, 2020, Golovinsky District Court Judge Arnout read a verdict that dismissed all defense evidence, witnesses, and government experts and only considered pieces of the police officers’ statements;
Whereas the judge sentenced Trevor Reed to 9 years in prison camp and was ordered to pay 100,000 rubles to each police officer for moral and physical injuries; Whereas Trevor Reed had already been detained in Russia for one year at the time of the judge’s verdict;
Whereas a Consul representing the United States Embassy in Moscow attended all of Trevor Reed’s trial hearings; Whereas the United States Ambassador to Russia, John Sullivan, upon Trevor’s sentencing, stated that the prosecution’s case and the evidence presented against Mr. Reed were so preposterous that they provoked laughter in the courtroom, the conviction and sentence were ridiculous, and justice was not even considered;
Whereas, upon appeal to the Moscow City Court, the Golovinsky District Court failed to provide Trevor Reed with translated copies of the court’s decision and trial transcripts per law; and Whereas the appeal court returned the case to the Golovinsky District Court to review omissions and incorrect statements in the trial transcripts, and the official court audio recordings were reviewed by the defense and the corrections were certified by a third-party notarization firm, with the result being Judge Arnout refusing to include any corrections to the corrupted transcripts: Now, therefore, be it

That the House of Representatives— (1)calls on the Government of the Russian Federation to immediately release Trevor Reed and all other prisoners arrested for political motivations;
(2)condemns the practice of politically motivated imprisonment in the Russian Federation, which violates the commitments of the Russian Federation to international obligations with respect to human rights and the rule of law; (3)urges the United States Government, in all its interactions with the Government of the Russian Federation, to raise the case of Trevor Reed and to press for his release;
(4)expresses support for Trevor Reed, Paul Whelan, and all prisoners unjustly imprisoned in the Russian Federation; (5)urges the Government of the Russian Federation to provide unrestricted consular access to Trevor Reed while he remains in detention;
(6)until Trevor Reed’s release, calls on the Government of the Russian Federation— (A)to provide Trevor Reed any necessary medical treatment and personal protective equipment;
(B)to notify the United States Ambassador to Russia of any medical problems or complaints that arise during his detention; and (C)to provide the United States Embassy in Moscow with full access to all of Trevor Reed’s medical records;
(7)urges the Government of the Russian Federation to respect Trevor Reed’s universally recognized human rights; and (8)expresses support to the family of Trevor Reed and commitment to bringing Trevor Reed home.

Cheryl L. Johnson,Clerk.
